DETAILED ACTION
Claim Status
This Office Action is in response to claims filed with RCE on 10/18/2021.
Claims 1-21 are pending of which claims 8-10, 13-16 and 20-21 have been withdrawn from consideration.
Claims 1-7, 11-12 and 17-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. 101, Applicant is of the opinion that the currently pending claims do not recite and are not directed to the abstract idea of “voting/surveying” or any other abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and provides substantially similar argument as presented previously.
Examiner fully considers Applicant’s position, but respectfully disagree because the additionally amended claim language did not provide meaningful limitation and continue to be  directed to an abstract idea without significantly more hence viewed as a whole, the combination of elements recited in the claims merely recite the concept of voting/surveying.
With respect to the rejection relied up on as pointed out in the previous response, it is not based on (Affinity Labs of Texas, LLC V. DirectTV, LLC), (Internet Patents Corp. V. Active Network Inc., 790 F. 3D 1343), (Amdocs (Israel) LTD. V. Openet Telecom, INC., 841 F. 3D 1288), (Voter Verified, Inc. vs. Election Systems Software, LLC,) nor (Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018)), but (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014)).

With respect to rejection of claims under 35 U.S.C. 102, Applicant is of the opinion that that Petersen fails to provide anticipatory teaching for: (a) generating electronic cast vote records before tabulation of an election result, wherein the electronic cast vote records include “both (1) ballot content information and (2) election voting system workflow and/or election voting system deployment data,” and “wherein prior to the electronic cast vote records being utilized for the tabulation of the election result, the electronic cast vote records are generated by the one or more election devices to include the election voting system workflow and/or the election voting system deployment data collected from the one or more election devices, (b) using the “election voting system workflow and/or election voting system deployment data” included within the electronic cast vote records to filter the electronic cast vote records, and/or (c) using the filtered electronic cast vote records to audit, report, or analyze the electronic cast vote records.   As such, amended claim 1 recites at least three patentable distinctions over the Peterson reference.
Peterson fails to generate electronic cast vote records before tabulation of an election result, wherein the electronic cast vote records include both (1) ballot content information and (2) election voting system workflow data and/or election voting system deployment data.
Peterson fails to: (b) utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records, and (c) utilize the filtered electronic cast vote records to audit, report, or analyze the electronic cast vote records.
Applicant further presents arguments that is unclear because on hands as previously admitted that “the Vote Capture Routine described by Petersen creates an electronic ballot form (e.g., an electronic cast vote record), which includes an “electronic image of each voter mark” that the voter made on the paper ballot 34. Although Petersen provides teaching for including ballot content information (or “vote data’) within an electronic ballot form, Petersen does not provide teaching or suggestion for including “election voting system workflow and/or election voting system deployment data” within the electronic ballot form,” while on the other hand also argue that “none of the passages relied upon in the final Office Action actually relate to generating electronic cast vote records.”
Additionally, Applicant alleges since Petersen does fails to provide teaching for generating electronic cast vote records including “election voting system workflow and/or election voting system deployment data,” Petersen cannot “utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter, audit, report, or analyze the electronic cast vote records...,” as recited in previously presented claim 1.  Petersen does not provide teaching or suggestion for “utilize[ing] at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records...” and “utilize[ing] the filtered electronic cast vote records to audit, report, or analyze the electronic cast vote records...” as recited in amended claim 1 since Petersen provides 
Examiner fully considers Applicant’s argument and notes Applicant’s admission of Peterson’s discloser.  Further, the argument with regard to “Petersen fails to provide teaching or suggestion for filtering the electronic ballot forms, and further fails to provide teaching or suggestion for including “election voting system workflow and/or election voting system deployment data” within the electronic ballot forms, Petersen cannot be relied upon…” is considered as moot as none of the instant claim limitations recite “filtering the electronic ballot forms.”
However, Peterson discloses,
“There are various outputs of vote tally routine of P-CPU application software 80, including election results for precinct 60 for use by report and archiving routine. Data from each voting station 70 within precinct 60 is tallied. (Blocks 14-9 and 14-8) Vote tally routine obtains data from vote capture routine in order to total all votes cast. Accumulated vote data are used to determine which ballot choices have received the most votes for a particular contest. Accumulated vote totals are prepared for final election result reporting. (Blocks 15-12, 15-13 and 15-14)
There are various reports and files generated for reporting and archival purposes. Electronic and paper record of system activity from setup-test through final tally for precinct 60 is generated. Final election result report on paper and electronic format is generated for transmission to headquarters 40.  Archival copies of all reports are stored on electronic storage media.  Report generation and archiving routine uses data generated by the other software routines to record all system activity. (Blocks 14-10 and 14-11)
Vote capture routine generates data recording all activity of each voting station from the time station power is applied until polls close. This data, such as the time each station is in use by voters, the time each station is idle, and the number of voters serviced by each station, are formatted for paper copy reports and storage on electronic storage media. (Block 15-16)
Vote tally data are formatted for reporting on both paper copies and electronic storage media. These reports show final election results for precinct and are forwarded to headquarters election. (Block 15-17)
In the preferred embodiment, part of the set-up and test routine of P-CPU application software 80 includes a voting station identification sub-routine. This sub-routine associates individual voting stations 70 with an identification number. Vote capture routine in software 80 organizes and stores voting data received from each voting station 70. A voting station number corresponds to an individual voting station 70 beginning at Station 1 and continuing through the number of voting stations 70 required. Each voting station number is associated with a serial number on reader 61 that is permanently stored in a non-volatile memory of each reader 61. All system components are physically placed, powered on, and tested using set-up and test routine of P-CPU application software 80. (Block 11-1)
A reader 61 number is sent back to P-CPU 71 via reader control unit 72. P-CPU 71 receives reader number and assigns number as “Voting Station 1” for election. This temporary association will be invalid when voting system is erected for next election. Voting station identification process is performed each time voting system is set-up. For the current election, a designation of Voting Station 1 is used by application software 80 to communicate status of Voting Station 1 to a P-CPU 71 attendant. (Block 11-7)
P-CPU monitor 68 displays messages needed for election officials to oversee electronic readers 61. When voter double votes or makes a mark in an incorrect area of ballot 34, P-CPU application software 80 sends a message via computer monitor 68 to alert P-CPU 71 attendant of the problem. (FIG. 7a and FIG. 7b) Attendant sends a poll worker to assist voter.
P-CPU monitor 68 displays four columns. Column 1, left-hand column, shows identification numbers of voting stations 70. Column 2 shows whether voting station 70 is Occupied (O) or Empty (E).
Column 3 shows one of five messages that notify attendant of a particular situation in voting station 70 with regard to reader 61 of voter, and if an action is required. (FIGS. 7, 7a and 7b)” (In at least Pars 304-308, 376, 382, 399-400)
In addition to Applicant’s admission of Peterson disclosure, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification that do not election voting system workflow and/or the election voting system deployment data,” means in the clam hence it’s only interpreted in light of the “variables that may be associated with the cast vote record.” [PGPub 0013]  As such, the voting station number that is based on the reader ID of the reader of the voting system that voters use for casting votes or configuration identification number 25 which are variables that that are included in the cast vote records reported for each precinct based on data from each voting station within precinct before tabulation at the highest level with the cast vote record of Peterson which are sufficient as those variables are at least voting device number/device identification information, memory device number/device identification information, device numbers or IDs or ballot serial number range as provided in [PGPub 0005, 0013, 0027].
Therefore, Petersen discloses generate electronic cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data, and wherein the ballot content information includes data associated with ballot contents of the plurality of ballots including the voter ballot selections, wherein the election voting system workflow and/or the election voting system deployment data includes: (1) workflow or deployment data regarding the one or more election devices, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the electronic cast vote records; and providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system to: utilize the electronic cast vote records as part of the tabulation of the election result, wherein prior to the electronic cast vote records being utilized for the tabulation of the election result, the electronic cast vote records are generated by the one or more election devices to include the election voting system workflow and/or the election voting system deployment data collected from the one or more election devices; utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records as opposed to using the ballot content data alone to filter the electronic cast vote records; and utilize the filtered electronic cast vote records to audit, report, or analyze the electronic cast vote records, wherein utilizing the at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records provides greater flexibility in the post tabulation auditing and review of the electronic cast vote records then if the ballot content data were used alone to filter the electronic cast vote records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-7, 11-12 and 17-19 directed to a method (process).  Therefore, these claims fall within the four statutory categories of invention.
The claims recite voting/surveying, which is an abstract idea.  Specifically, the claims recite “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, wherein the ballot content information includes data associated with ballot contents of the plurality of ballots including the voter ballot selections, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of the tabulation of the election result, wherein prior to the cast vote records being utilized for the tabulation of the election result, the cast vote records are generated by the one or more election devices to include the election voting workflow and/or the election voting deployment data collected from the one or more election devices; utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records, as opposed to using the ballot content data alone to filter the electronic cast vote records; and utilize the filtered cast vote records to audit, report, or analyze the cast vote records, wherein utilizing the at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records provides greater flexibility in the post tabulation auditing and review of the cast vote records then if the ballot content data were used alone to filter the cast vote records,” which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationship (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as “one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices,” “voting system,” “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system,” merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, the “one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices,” “voting system,” “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system,” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, wherein the ballot content information includes data associated with ballot contents of the plurality of ballots including the voter ballot selections, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of the tabulation of the election result, wherein prior to the cast vote records being utilized for the tabulation of the election result, the cast vote records are generated by the one or more election devices to include the election voting workflow and/or the election voting deployment data collected from the one or more election devices; utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records, as opposed to using the ballot content data alone to filter the electronic cast vote records; and utilize the filtered cast vote records to audit, report, or analyze the cast vote records, wherein utilizing the at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records provides greater flexibility in the post tabulation auditing and review of the cast vote records then if the ballot content data were used alone to filter the cast vote records.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices,” “voting system,” “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of voting/surveying.  As discussed above, taking the claim elements separately, the “one or more election devices and a computer system to form, at least in part, the election voting system providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices,” “voting system,” “electronic cast vote record” and “providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system,” perform the steps or functions of “obtain voter ballot selections from a plurality of ballots; collect both (1) ballot content information from the plurality of ballots and (2) election workflow and/or election voting deployment data from the one or more election; and generate cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the cast vote records include both (1) the ballot content information and (2) the election voting workflow and/or the election voting deployment data, wherein the ballot content information includes data associated with ballot contents of the plurality of ballots including the voter ballot selections, and wherein the election voting workflow and/or the election voting deployment data includes: (1) workflow or deployment data regarding the one or more election, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the cast vote records; and utilize the cast vote records as part of the tabulation of the election result, wherein prior to the cast vote records being utilized for the tabulation of the election result, the cast vote records are generated by the one or more election devices to include the election voting workflow and/or the election voting deployment data collected from the one or more election devices; utilize at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records, as opposed to using the ballot content data alone to filter the electronic cast vote records; and utilize the filtered cast vote records to audit, report, or analyze the cast vote records, wherein utilizing the at least one of the election voting workflow and the election voting deployment data included within the cast vote records to filter the cast vote records provides greater flexibility in the post tabulation auditing and review of the cast vote records then if the ballot content data were used alone to filter the cast vote records.”  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of voting/surveying.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7, 11-12 and 17-19 further describe the abstract idea of voting/surveying.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “wherein the one or more election devices comprises at least one direct recording electronic (DRE) device, and wherein when executed by the at least one DRE device, the first set of program instructions cause the at least one DRE device to obtain the voter ballot selections from a DRE vote.”  Although the Applicant’s Specification discloses,
“…Thus, the electronic cast vote record created from a DRE ballot includes not only ballot content information but also workflow and/or deployment variable data. The DRE electronic cast vote records may then be used for official vote tabulations, a process typically performed at a central elections office location.” (PGPub, Pars. 20) 
The claim language is not found in the Applicant’s Specification.  That is, the Specification do not disclose direct recording electronic (DRE) device, and wherein when executed by the at least one DRE device, the first set of program instructions cause the at least one DRE device to obtain the voter ballot selections from a DRE vote.  Therefore, claim language is not found in the Spec. (See MPEP 2163 (I))

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite “the filtered electronic cast vote records.”  However, there is insufficient antecedent basis for this limitation in the preceding claims.  Although the preceding limitation provides “…to filter the electronic cast vote record,” this does not provide proper antecedent bases since there is no filtering electronic cast vote records limitation.   Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-7, 11-12 and 17-19 are all rejected as each depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-12 and 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Petersen et al. (US 2004/0169077).
With respect to claim 1, Petersen discloses a method of configuring an election voting system to provide greater flexibility in post tabulation auditing and review of electronic cast vote records, the method comprising:
providing one or more election devices and a computer system to form, at least in part, the election voting system (Figs. 1-3, 7, 9, 14, 19; Pars. 233-314, 293-303, 324-339, 343-344, 398-408):
providing the one or more election devices with a first set of program instructions, which when executed by the one or more election devices, cause the one or more election devices to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
obtain voter ballot selections from a plurality of ballots (Figs. 1-3 ; Pars. 249-252, 267-274, 300-304, 469);
collect both (1) ballot content information from the plurality of ballots and (2) election voting system workflow and/or election voting system deployment data from the one or more election devices (reader ID/voting station number/ configuration identification number 25) (Figs. 1-2b, 4, 7, 11; Pars. 122, 144, 263-266, 274, 297-309, 322-323, 348-349, 382); and
generate electronic cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system 
wherein the ballot content information includes data associated with ballot contents of the plurality of ballots including the voter ballot selections (Fig. 6; Pars. 299-303, 392-397),
wherein the election voting system workflow and/or the election voting system deployment data includes: (1) workflow or deployment data regarding the one or more election devices, (2) data regarding processing of the voter ballot selections, or (3) data regarding processing of the electronic cast vote records (Figs. 4, 7, 11; Pars. 322, 348, 398-408, 453-456, 376-383); and 
providing the computer system with a second set of program instructions, which when executed by the computer system, cause the computer system to (Figs. 2-3; Pars. 238, 244, 258, 293-294):
utilize the electronic cast vote records as part of the tabulation of the election result, wherein prior to the electronic cast vote records being utilized for the tabulation of the election result, the electronic cast vote records are generated by the one or more election devices to include the election voting system workflow and/or the election voting system deployment data collected from the one or more election devices (Figs. 2, 7, 11-14; Pars. 233-238, 248-257, 303-305, 376-385, 392-393, 398-408, 440);
utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter 
utilize the filtered electronic cast vote records to audit, report, or analyze the electronic cast vote records, 
wherein utilizing the at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records provides greater flexibility in the post tabulation auditing and review of the electronic cast vote records then if the ballot content data were used alone to filter the electronic cast vote records (Figs. 6-7, 11-14; Pars. 326, 348, 363-366, 376, 405, 408, 440-449).
With respect to claim 2, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices to obtain the voter ballot selections from paper ballots. (Abstract, Figs. 2b, 5, 6, 8-9, 12a-b, 13a, 79, 328, 410-424, 447, 453-456, 460-466, 469-470).
With respect to claim 3, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 2, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices to generate an electronic cast vote record that includes: (1) an electronic image of a paper ballot that has indicia of a voter’s ballot selections and (2) the election voting system workflow and/or 
With respect to claim 4, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 3, wherein when executed by the computer system, the second set of program instructions cause the computer system to filter, audit, report, or analyze the electronic cast vote records based upon the at least one of the election voting system workflow and the election voting system deployment data and an electronic image of a completed paper ballot. (Figs. 6, 13a, 14, 17b, 18; Pars. 88, 233, 243-249, 322, 348, 363, 441-442, 444-449, 469).
With respect to claim 5, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the election voting system workflow and/or the election voting system deployment data includes at least one of:
scanner number, scanner identification information, scanning batch number (Fig. 11; Pars. 381-383), 
voting device type, 
voting device number or device identification information (Fig. 11; Pars. 381-383), 
memory device type, 
memory device number (Pars. 376) or 
device identification information (Fig. 11; Pars. 381-383), 
software name or version, 
firmware version, 
batch transmission identifier, 
cast vote record transmission time or date (Figs. 5; Pars. 307-308, 363, 373, 387, 408-409, 459), 
cast vote record transmission session identifiers (Figs. 5; Pars. 307-308, 363, 373, 387, 408-409, 459), 
other device numbers (Fig. 11; Pars. 376-383) or 
other device identifiers (Fig. 11; Pars. 376-383).
With respect to claim 6, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 5, wherein when executed by the one or more election devices, the first set of program instructions cause the one or more election devices to obtain the voter ballot selections from paper ballots (Abstract, Figs. 2b, 5, 6, 8-9, 12a-b, 13a, 79, 328, 410-424, 447, 453-456, 460-466, 469-470).
With respect to claim 7, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to verify tabulated vote totals based on electronic cast vote records that are filtered by the at least one of the election voting system workflow and the election voting system deployment data (Figs. 4, 6-7, 12, 13a-b, 14, 17b, 18; Pars. 88, 94, 112, 302, 304, 307-308, 322, 345-354, 360-398, 405, 408-409, 435-449, 453-456, 459).
With respect to claim 11, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to utilize the election voting system workflow and/or the election voting system deployment data to filter, audit or 
With respect to claim 12, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein when executed by the computer system, the second set of program instructions cause the computer system to utilize the election voting system workflow and/or the election voting system deployment data to verify an election tabulated vote result. (Figs. 4, 6, 12, 13a-b, 14, 17b, 18; Pars. 88, 307-308, 322, 345-354, 360-397, 373, 381-383, 387, 408-409, 435-449, 453-456, 459).
With respect to claim 17, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the one or more election devices comprises at least one direct recording electronic (DRE) device (electronic reader), and wherein when executed by the at least one DRE device, the first set of program instructions cause the at least one DRE device to obtain the voter ballot selections from a DRE vote (Abstract, Figs. 2, 5-7b, 11, 14-15; Pars. 78-79, 83, 88, 93, 112-113, 271-274, 300-307, 329, 376, 384-395, 464).
With respect to claim 18, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the computer system is configured to receive the electronic cast vote records via a memory device that is transportable between the one or more election devices and the computer system. (Pars. 87, 107, 430, 433, 470).
With respect to claim 19, Petersen discloses all the limitation as described above.  Additionally, Petersen discloses the method of claim 1, wherein the computer system is configured to receive the electronic cast vote record via a wired or wireless connection between 

Conclusion
 	PGPub Gross (US 2012/0179557): Gross discloses recording device identifications data of voters and filter to validate vote tallies (Figs. 1-2; Pars. 27-47).
PGPub Murakami S.(WO 2013084262A1): Murakami discloses generate electronic cast vote records, before tabulation of an election result, based upon the voter ballot selections obtained from the plurality of ballots, wherein the electronic cast vote records include both (1) the ballot content information and (2) the election voting system workflow and/or the election voting system deployment data (“The voting data generation unit 4308 includes…”), utilize at least one of the election voting system workflow and the election voting system deployment data included within the electronic cast vote records to filter the electronic cast vote records as opposed to using the ballot content data alone to filter the electronic cast vote records (Fig. 61, “The restriction information comparison unit 5805 compares the device ID or device IP address of the aggregation information…”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685